Citation Nr: 0326841	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from May 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2001 by the 
Department of Veterans (VA) New Orleans, Louisiana, regional 
office (RO).  In the decision, the RO granted service 
connection for degenerative joint disease of the right knee, 
and assigned a 10 percent initial disability rating.


REMAND

After reviewing the veteran's claims file, the Board 
concludes that additional development of evidence and 
additional procedural actions are required.  The Board notes 
that a letter from the Social Security Administration dated 
in December 2002 indicates that the veteran has been granted 
disability benefits by that organization.  However, the 
medical evidence upon which the decision was made has not 
been obtained.  Such evidence may be pertinent to the claim 
for a higher rating for the service-connected right knee 
disorder.  

The Board also notes that additional relevant evidence has 
been added to the claims file since the issuance of the 
statement of the case in May 2002.  In this regard, the Board 
notes that the report of an orthopedic examination conducted 
by the VA in January 2003 contains findings pertaining to the 
service-connected right knee disorder, but was not considered 
by the RO in connection with the issue on appeal.  Although 
the RO considered the examination report in a decision of 
April 2003 which rated the veteran's left knee disorder, the 
decision did not address the right knee rating which is on 
appeal.  The Board may not consider this evidence in the 
first instance.  

Finally, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development and to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should contact the Social 
Security Administration and obtain copies 
of all evidence considered in connection 
with the veteran's claim for benefits 
from that organization.

3.  The RO should review the additional 
evidence which has been added to the 
claims file since the issuance of the 
statement of the case and determine 
whether the benefits sought on appeal may 
now be granted.  If the benefits sought 
on appeal remain denied, the appellant 
and representative should be furnished a 
SSOC and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




